Opinion
per Curiam,
The appeal in this case having been dismissed by the clerk, it was restored to the docket by order of this court, on appellant’s motion, after notice to the respondent, who failed to appear. This was a motion to dismiss this appeal, so restored to the docket, upon affidavits explaining respondent’s failure to appear, and setting forth the facts upon which the appeal should be dismissed. But the court refused the motion, no facts being stated, except such as accrued prior to the order restoring the case to the docket, at which time the respondent had his opportunity to present these facts.